Case: 19-1702    Document: 51     Page: 1   Filed: 04/13/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                   MICHAEL E. HOPE,
                    Claimant-Appellant

                             v.

  ROBERT L. WILKIE, SECRETARY OF VETERANS
                    AFFAIRS,
               Respondent-Appellee
              ______________________

                        2019-1702
                  ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 17-3167, Judge Joseph L. Toth.
                 ______________________

                  Decided: April 13, 2020
                  ______________________

     J. BRYAN JONES, III, Lake Charles, LA, for claimant-ap-
 pellant.

     ERIN MURDOCK-PARK, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for respondent-appellee. Also represented by
 JOSEPH H. HUNT, ROBERT EDWARD KIRSCHMAN, JR., LOREN
 MISHA PREHEIM; CHRISTINA LYNN GREGG, Y. KEN LEE,
 DEREK SCADDEN, Office of General Counsel, United States
 Department of Veterans Affairs, Washington, DC.
Case: 19-1702    Document: 51     Page: 2    Filed: 04/13/2020




2                                             HOPE   v. WILKIE



                  ______________________

 Before NEWMAN, O’MALLEY, and TARANTO, Circuit Judges.
 TARANTO, Circuit Judge.
     Michael Hope served in the United States Army. In
 2008, he filed an application with the Department of Vet-
 erans Affairs (VA) for disability benefits based on a back
 condition and a kidney condition. The VA’s Board of Vet-
 erans’ Appeals denied benefits. Although it found that Mr.
 Hope had been diagnosed with both disability-causing con-
 ditions, it found that neither condition was incurred in or
 caused or aggravated by his military service. The Court of
 Appeals for Veterans Claims (Veterans Court) affirmed.
 Hope v. Wilkie, No. 17-3167, 2019 WL 360003 (Vet. App.
 Jan. 30, 2019).
     On appeal, Mr. Hope presents a single legal question—
 which records count, as a matter of law, in applying an ex-
 clusion from a presumption of pre-service physical sound-
 ness set forth in a regulation implementing a statutory
 provision. We have jurisdiction to review the legal ques-
 tion Mr. Hope raises. We conclude that the text of the reg-
 ulation and statute, and the nature of the service induction
 process, confirmed in the specific circumstances surround-
 ing Mr. Hope’s induction into service, require rejection of
 Mr. Hope’s legal contention and support the Veterans
 Court’s interpretation. Therefore, we affirm.
                              I
     Mr. Hope began serving in the Army on September 23,
 1969. In January 1969, he had undergone a medical exam-
 ination for induction into the Army. J.A. 26. The corre-
 sponding “report of medical examination,” set forth on
 Standard Form 88 (SF 88), states diagnoses of an asymp-
 tomatic “pectus carinatum” (protrusion of the sternum also
 called “pigeon chest”), mild kyphoscoliosis (abnormal cur-
 vature of the spine), and albuminuria (sign of kidney
Case: 19-1702       Document: 51   Page: 3    Filed: 04/13/2020




 HOPE   v. WILKIE                                           3



 disease). J.A. 26–27. Stamps on the second page of Mr.
 Hope’s SF 88 note certain results of three later physical in-
 spections—in April, June, and September of 1969. Those
 stamps on the SF 88 indicate that “[n]o additional defects
 [were] discovered” during those inspections. J.A. 27. The
 latter two stamps indicate that Mr. Hope was found “fit”
 for service. Id.
      A separate official form, the Defense Department Form
 47 (DD 47) from September 1969, is Mr. Hope’s “record of
 induction.” That record notes certain details about the
 June and September inspections. The June 1969 “pre-in-
 duction examination” determined that Mr. Hope was “ac-
 ceptable for induction into the armed forces.” J.A. 21. The
 September 1969 “induction examination,” which according
 to the DD 47 was not a “complete medical examination,”
 affirmed this conclusion. Id. The DD 47, referring to the
 June and September inspections, lists only one of the three
 diagnoses that had appeared in the January medical-exam-
 ination report: “severe protrusion of breast plate.” J.A. 20.
      During his initial physical training, Mr. Hope sought
 treatment for sharp chest pains and troubled breathing.
 The record of his visit to an Army medical clinic states that
 he had been experiencing “trouble [with a] birth defect” and
 that he had an “extreme deformity” in his chest. J.A. 30.
 On October 29, 1969, an Army medical evaluation board
 officially diagnosed Mr. Hope with an “[e]xtreme pigeon
 breast deformity,” noting that the condition had not been
 caused by an event “incident to service” and had not been
 “aggravated by active duty.” J.A. 28. Although finding
 that Mr. Hope continued to be “medically fit,” the medical
 board recommended that he be “[r]eturned to duty for sep-
 aration by reason of erroneous induction.” J.A. 28–29. On
 November 10, 1969, Mr. Hope was discharged from the
 Army.
    Nearly four decades later, on January 4, 2008, Mr.
 Hope submitted a claim for disability benefits to the VA.
Case: 19-1702     Document: 51      Page: 4    Filed: 04/13/2020




4                                               HOPE   v. WILKIE



 He identified two disabilities: (1) a back disability based on
 herniated discs, sciatic nerve damage, and arthritis and (2)
 a disability based on a kidney disease called Bartter’s Syn-
 drome. According to Mr. Hope, both disabilities pre-existed
 his 1969 service but both had been aggravated during basic
 training. J.A. 24–25. Mr. Hope’s doctor submitted a state-
 ment confirming the present existence of Mr. Hope’s condi-
 tions, but saying nothing about the conditions’ relation to
 his 1969 military service. Id.
      The relevant VA regional office denied Mr. Hope’s
 claims. Although Mr. Hope had established that he was
 currently suffering from spine- and kidney-related disabil-
 ities, the regional office reasoned, he had failed to present
 evidence that either disability was “incurred in or caused
 by service.” J.A. 24–25.
      In May 2017, the Board affirmed the denial. The Board
 observed that when a “preexisting disorder is noted upon
 entry into service . . . the veteran may bring a claim for ser-
 vice-connected aggravation of that disorder.” J.A. 15 (cit-
 ing Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir.
 2004)). But in such a case, the Board stated, “the Veteran
 has the burden of showing that there was an increase in
 disability during service.” Id. Citing Mr. Hope’s SF 88, the
 Board determined that the back and kidney conditions
 “were clearly noted upon entry into service”—thus, the
 “burden [wa]s on him to demonstrate an increase in disa-
 bility during service.” J.A. 15–16. The Board found that
 Mr. Hope had not so demonstrated. It observed that the
 October 1969 medical clinic and medical examination
 board reports note nothing about a back or kidney problem.
 J.A. 16–17. The Board also found that Mr. Hope’s “post-
 service treatment records” do “not reveal any indication
 these pre-existing back and kidney disabilities were per-
 manently or chronically worsened during or by his service.”
 J.A. 17. The Board therefore denied Mr. Hope benefits for
 the back and kidney conditions.
Case: 19-1702       Document: 51   Page: 5    Filed: 04/13/2020




 HOPE   v. WILKIE                                            5



     Mr. Hope appealed to the Veterans Court. Mr. Hope
 argued that he was entitled to the statutory presumption
 of soundness, which states that “[e]ach veteran ‘shall be
 taken to have been in sound condition when examined, ac-
 cepted, and enrolled for service, except as to defects, infir-
 mities, or disorders noted at the time of the examination,
 acceptance, and enrollment,’” Hope, 2019 WL 360003, at *1
 (quoting 38 U.S.C. § 1111), and its regulatory counterpart
 referring to what was “‘noted at entrance into service,’” id.
 at *2 (quoting 38 C.F.R. § 3.304(b)). Specifically, Mr. Hope
 argued that the Board erred in relying on his SF 88, which
 noted the back and kidney conditions; instead, he con-
 tended, the Board should have looked only at his DD 47,
 which noted the pigeon chest condition but not the back or
 kidney conditions.
      The Veterans Court rejected Mr. Hope’s contention, cit-
 ing 38 C.F.R. § 3.304(b), which provides that “[o]nly such
 conditions as are recorded in examination reports . . . are
 to be considered as noted.” Hope, 2019 WL 360003, at *2.
 The DD 47, the court explained, “is a personnel record, not
 a medical record.” Id. By contrast, the SF 88, which is
 titled “Report of Medical Examination,” “fit[s] the regula-
 tory bill.” Id. It was therefore proper for the Board to rely
 on the SF 88 in applying the “noted” exclusion from the
 presumption. Id. In any event, the court briefly added,
 even if one “accept[ed] Mr. Hope’s contention that back and
 kidney conditions were not noted when he entered service,
 the presumption of soundness still wouldn’t apply here be-
 cause there is no evidence or assertion of back or kidney
 problems during his short time in the Army.” Id. On those
 bases, as relevant here, the Veterans Court affirmed the
 Board’s denial of benefits.
     Mr. Hope timely appealed to this court. We have juris-
 diction to consider legal issues raised by the Veterans
 Court’s decision. See 38 U.S.C. § 7292(d)(1). We do not
 have jurisdiction to review “a challenge to a factual
Case: 19-1702     Document: 51      Page: 6   Filed: 04/13/2020




6                                               HOPE   v. WILKIE



 determination” or “a challenge to a law or regulation as ap-
 plied to the facts of a particular case.” Id., § 7292(d)(2).
                               II
     Mr. Hope’s sole argument on appeal is that the Veter-
 ans Court misinterpreted 38 C.F.R. § 3.304, the regulation
 implementing 38 U.S.C. § 1111, which is the statutory pro-
 vision that establishes the “presumption of sound condi-
 tion.” Specifically, he challenges the Veterans Court’s
 determination that the presumption is inapplicable be-
 cause pre-entry records disclosed the back and kidney con-
 ditions at issue. He argues that the regulation, properly
 construed, restricts the legally relevant records to the offi-
 cial “record of induction” contemporaneous with entry
 (here, in September 1969), to the exclusion of the official
 medical record created in January 1969 (and supplemented
 three times by September).
     That contention presents a legal issue that we have ju-
 risdiction to resolve. See Shea v. Wilkie, 926 F.3d 1362,
 1367 (Fed. Cir. 2019) (“We have jurisdiction to consider le-
 gal issues raised by the Veterans Court’s decision, such as
 whether the Veterans Court misinterpreted [a regulation]
 and related provisions.”). Although the government sug-
 gests that we lack jurisdiction to decide Mr. Hope’s legal
 contention because the Veterans Court stated, in one sen-
 tence, an independent reason for not applying the pre-
 sumption, we disagree.
                               A
      A veteran is entitled to receive compensation for a pre-
 sent disability “resulting from personal injury suffered or
 disease contracted in line of duty, or for aggravation of a
 preexisting injury suffered or disease contracted in line of
 duty.” 38 U.S.C. § 1110. To establish a right to compensa-
 tion, a veteran must present evidence of: “(1) the existence
 of a present disability; (2) in-service incurrence or aggrava-
 tion of a disease or injury; and (3) a causal relationship
Case: 19-1702       Document: 51   Page: 7    Filed: 04/13/2020




 HOPE   v. WILKIE                                            7



 between the present disability and the disease or injury in-
 curred or aggravated during service.” Shedden v. Principi,
 381 F.3d 1163, 1167 (Fed. Cir. 2004).
     A “presumption of sound condition” operates to ease
 the veteran’s evidentiary burden on “the second element
 required to establish a right to disability compensation—
 the showing of in-service incurrence or aggravation of a dis-
 ease or injury.” Holton v. Shinseki, 557 F.3d 1362, 1367
 (Fed. Cir. 2009). In relevant part, 38 U.S.C. § 1111 pro-
 vides that “every veteran shall be taken to have been in
 sound condition when examined, accepted, and enrolled for
 service, except as to defects, infirmities, or disorders noted
 at the time of the examination, acceptance, and enroll-
 ment.” A regulation implementing this statutory directive
 makes two modifications: (1) it changes the phrase “noted
 at the time of the examination, acceptance, and enroll-
 ment” to “noted at entrance into service” and (2) it adds the
 requirement that “[o]nly such conditions as are recorded in
 examination reports are to be considered as noted.” 38
 C.F.R. § 3.304(b).
     The presumption created by the statutory and regula-
 tory provisions does not “relieve the veteran of the burden
 of showing that the veteran suffered from a disease or in-
 jury while in service.” Holton, 557 F.3d at 1367. If that
 showing is made, the presumption helps the veteran if it is
 suggested, in response, that the disease or injury actually
 arose, and was just as severe, before service. See Dye v.
 Mansfield, 504 F.3d 1289, 1293 (Fed. Cir. 2007) (“The ‘pre-
 sumption of sound condition’ addresses the situation where
 a question arises whether a veteran’s medical problems
 that arose during service existed before he joined the
 armed forces and, therefore, were not incurred ‘in line of
 duty.’”). Once a veteran has established an in-service dis-
 ease or injury, the statute and regulation generally place
 on the VA the burden to show by “clear and unmistakable
 evidence that the veteran’s disability was both preexisting
Case: 19-1702    Document: 51      Page: 8    Filed: 04/13/2020




8                                              HOPE   v. WILKIE



 and not aggravated by service.” Wagner v. Principi, 370
 F.3d 1089, 1096 (Fed. Cir. 2004). But, critical to this case,
 there is an exception to such burden-shifting stated in the
 presumption-creating provisions: there is no shifting as to
 a particular condition that is “noted” in the relevant rec-
 ords “upon entry into service.” Id.
     Mr. Hope challenges the Veterans Court’s interpreta-
 tion of the regulation concerning what records matter for
 determining whether a particular condition was noted
 upon entry into service.
                              B
     Before addressing Mr. Hope’s challenge on its merits,
 the government argues that we do not have jurisdiction to
 consider it. The government points to the independent,
 threshold requirement for invoking the presumption—that
 the veteran “suffered from [the] disease or injury while in
 service,” Holton, 557 F.3d at 1367; where that requirement
 is not met, the presumption is inapplicable without regard
 to whether the medical conditions at issue were “noted” in
 certain records upon entrance into service. The govern-
 ment argues that, in this case, there is a factual finding,
 which we cannot review, establishing conclusively that the
 threshold requirement is not met, so that the answer to Mr.
 Hope’s legal question about the “noted” exclusion cannot
 matter, our answer to the question would be advisory, and
 we lack jurisdiction to consider it. We reject this jurisdic-
 tional objection.
     The government rests its objection on the Veterans
 Court’s statement that, even “assuming for arguments’
 sake that the Court were to accept Mr. Hope’s contention
 that back and kidney conditions were not noted when he
 entered service, the presumption of soundness still
 wouldn’t apply here because there is no evidence or asser-
 tion of back or kidney problems during his short time in the
 Army.” Hope, 2019 WL 360003, at *2. The government
Case: 19-1702       Document: 51   Page: 9    Filed: 04/13/2020




 HOPE   v. WILKIE                                           9



 contends that the Veterans Court, by that statement, up-
 held a Board finding of fact that back and kidney problems
 did not “manifest in service.” Brief of Appellee at 12. Be-
 cause it treats the lack of such manifestation in service as
 meaning that the threshold requirement of the presump-
 tion is not met, irrespective of what Mr. Hope’s entrance
 records “noted,” the government contends that “for the
 question raised by Mr. Hope to be implicated, this Court
 would first have to overturn an unreviewable factual find-
 ing.” Id.
      The premise of the government’s contention, however,
 is incorrect. It is not necessary, in order for Mr. Hope to
 have “suffered from a [back or kidney] disease or injury”
 during service, Holton, 557 F.3d at 1367; 38 U.S.C. § 1110,
 or for him to have had back or kidney “medical problems
 that arose during service,” Dye, 504 F.3d at 1293, that such
 problems were “manifest” during service. It is hardly an
 unfamiliar notion in the law governing veterans’ disability
 benefits that a condition can exist, and an injury be service
 connected, even when symptoms do not manifest them-
 selves until later. See, e.g., 38 U.S.C. § 1112 (for certain
 diseases, a manifestation of symptoms within a certain pe-
 riod of time after service creates a presumption that the
 disease was incurred during service); 38 C.F.R. § 3.307
 (certain diseases “will be considered to have been incurred
 in or aggravated by service . . . even though there is no ev-
 idence of such disease during the period of service”).
     At least for that reason, the government has not
 demonstrated that there is a jurisdictional impediment to
 our resolution of the legal issue raised by Mr. Hope. We
 proceed to address that issue.
Case: 19-1702    Document: 51      Page: 10    Filed: 04/13/2020




 10                                             HOPE   v. WILKIE



                               C
      Based on Mr. Hope’s SF 88, which notes both “mild ky-
 phoscoliosis” and “albuminuria,” the Board found that “the
 conditions of a back disability and a kidney disability were
 clearly noted upon entry into service.” J.A. 15–16 (citing
 J.A. 27). The Veterans Court agreed, citing section
 3.304(b)’s requirement that the condition be “noted” on an
 “examination report[]” and explaining that because the SF
 88 “is titled ‘Report of Medical Examination,’” it “seems to
 fit the regulatory bill.” Hope, 2019 WL 360003, at *2. Mr.
 Hope argues that this conclusion was legally erroneous.
     Under section 3.304(b), Mr. Hope argues, the only rel-
 evant document is the DD 47. Appellant Br. at 8. In sup-
 port, he contends that the regulation’s phrase “noted at
 entrance into service” imposes a temporal condition requir-
 ing that, for a veteran’s condition to be “noted,” it must ap-
 pear on a report issued contemporaneously with the
 veteran’s entrance into service. Id. Because his service be-
 gan in September 1969, Mr. Hope contends, the DD 47 is
 the only report that counts. We disagree.
      The phrase on which Mr. Hope relies—“noted at en-
 trance into service”—does not by itself support this con-
 struction. The phrase is not limited by any plain meaning
 to the single day when military service began, but can read-
 ily refer to the overall process leading to the formal induc-
 tion. In a related though distinct context, the Supreme
 Court long ago explained that “entrance” into service is not
 a discrete event but a “connected series of steps . . . that
 begins with registration with the local board [and] does not
 end until the registrant is accepted by the army, navy, or
 civilian public service camp.” Falbo v. United States, 320
 U.S. 549, 553 (1944).
     In the present setting, Mr. Hope’s interpretation, re-
 stricting attention to one day and to a non-medical record,
 is not reasonable. The regulation instructs that “[o]nly
Case: 19-1702       Document: 51   Page: 11   Filed: 04/13/2020




 HOPE   v. WILKIE                                          11



 such conditions as are recorded in examination reports are
 to be considered as noted.” 38 C.F.R. § 3.304(b). DD 47 is
 not an “examination report”—it is a personnel record that
 catalogs a series of “physical inspections.” J.A. 21. And
 Mr. Hope’s DD 47 explicitly notes that the September 1969
 “physical inspection” was not a “complete medical exami-
 nation.” Id. The regulation, as illustrated by the docu-
 ments in this case, strongly supports looking outside the
 DD 47 to the underlying medical examination document,
 which reflects earlier medical examinations.
      The statute implemented by the regulation confirms
 that “entrance into service” (in the regulation) includes the
 officially recorded medical examinations that took place as
 part of the temporally extended process leading to the in-
 dividual’s beginning service. An interpretation of regula-
 tory language “must not be ‘unreasonable, unauthorized,
 or inconsistent’ with the underlying statute.” Fidelity Fed-
 eral Sav. and Loan Ass’n v. de la Cuesta, 458 U.S. 141, 154
 (1982) (citing Ridgway v. Ridgway, 454 U.S. 46, 57 (1981)).
 Here, section 1111 specifies that the presumption does not
 apply when the condition was “noted at the time of the ex-
 amination, acceptance, and enrollment.” 38 U.S.C. § 1111.
 The statutory phrase suggests contemplation of a series of
 events over time, all of which are part of the entrance pro-
 cess. And the reference specifically to “examination,” rein-
 forced by the regulation’s provision on “examination
 reports,” strongly suggests that a veteran’s medical exam-
 ination is part of his “entrance into service.”
     There is no suggestion that the record in this case is
 aberrational as to the induction process. The evidence here
 shows that the physician who performed the September
 1969 physical inspection reviewed Mr. Hope’s SF 88. The
 second page of the SF 88 displays three stamps marking
 “physical inspections” that took place in April 1969, June
 1969, and September 1969. J.A. 27. Not only does the doc-
 ument confirm that a full medical examination may be
Case: 19-1702     Document: 51     Page: 12   Filed: 04/13/2020




 12                                           HOPE   v. WILKIE



 followed by less comprehensive physical inspections, but it
 shows that the physician who conducted the September
 1969 physical inspection was well aware of the SF 88—
 making the SF 88 a part of the inspection that was tempo-
 rally proximate to the beginning of his service and men-
 tioned in the DD 47. Indeed, then-governing Army
 Regulation No. 601-270, § 69, which described the proce-
 dures for a servicemember’s “Induction medical examina-
 tion,” reinforces the integrated nature of the multi-stage
 process. J.A. 51. For a “physical inspection,” that regula-
 tion specified, the “examining physician will review the
 previous medical examination reports (SF’s 88 and 89).”
 Army Reg. No. 601-270, § 69(a)(2); J.A. 51.
     We conclude that the Veterans Court correctly inter-
 preted 38 C.F.R. § 3.304(b)’s “noted at entrance into ser-
 vice” language to embrace conditions noted in an SF 88
 medical report, not just in the DD 47 Record of Induction.
                             III
    For the foregoing reasons, we affirm the decision of the
 Veterans Court.
      No costs.
                        AFFIRMED